Garvin, J.
Plaintiff made a motion for an order punishing defendant for contempt of court by reason of his failure to pay plaintiff the sum of $285 for the support and maintenance of the three infant children of the marriage as directed by a judgment of this court. When the motion came on for argument the court was of the opinion that the motion should be granted and so indicated from the bench.
*150An examination of the record fails to reveal that a certified copy of the judgment has ever been served upon defendant. Such service is a necessary prerequisite to granting a motion to punish for contempt. (See Shusterman v. Shusterman, 184 Misc. 1060, and cases therein cited, affd. 269 App. Div. 788.) Defendant did not raise the question of nonservice but confined himself to a discussion of the merits of the application. The record on appeal in Tucci v. Tucci (230 App. Div. 737) cited in the Shusterman case (supra) discusses the question of service of a certified copy of the judgment upon defendant. The decision of the Tucci case (supra) makes it clear that such service is a jurisdictional requirement not waived by the failure to urge it upon the hearing of the motion. In that case, as here, the point was not raised upon the argument, but for the first time on appeal. From the foregoing it follows that the present motion must be denied without prejudice.